DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 01/28/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because no translation or explanation of relevance is provided for “Office Action of Taiwan Counterpart Application” issued on September 08, 2024, p1 p5.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
     Claim 16 is objected to because of the following informalities:  Claim 16, where it recites “performing following steps” should be “performing the following steps”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
     Claims 1 - 8, and 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0190665 A1) in view of Tsai et al (US 2017/0372900 A1).
     Regarding Claim 1, Huang et al discloses a planarization method, comprising: 
providing a substrate (100)[0022], wherein the substrate comprises a first region (memory region (102)) Fig 4 [0022] and a second region (periphery region (104)) Fig 4 [0022]; 
forming a material layer (semiconductor layer (162)) Fig 4 [0027] on the substrate, wherein a top surface of the material layer in the first region is lower than a top surface of the material layer in the second region (observed in Fig 4);

    PNG
    media_image1.png
    467
    1100
    media_image1.png
    Greyscale

forming a (mask layer (220))[0028] on the material layer (semiconductor layer (162)) in the first region (102), wherein the (mask layer (220)) exposes the top surface of the material layer (semiconductor layer (162)) in the second region (104), and a top surface of the (mask layer (220)) is higher than the top surface of the material layer (semiconductor layer (162)) in the second region (observed in Fig 4 above); 
performing a first etching process (The first-stepped removing process is namely performed by using the mask layer (220) to remove the higher portion of the semiconductor layer (162) within the periphery region (104). That is, the semiconductor layer (162) disposed within the periphery region (104) may obtain a top surface (not shown in the drawings) coplanar with the top surface of the semiconductor layer (162) within the memory cell region (102) [0028]), on the mask layer.
     Huang et al does not disclose during the first etching process “so that the top surface of the mask layer and the top surface of the material layer (semiconductor layer (162)) in the second region have substantially the same height.” Additionally, Huang et al does not disclose the mask layer (220) as a patterned photoresist layer, although they describe the use of a patterned photoresist layer not shown in the drawings [0025].  Huang et al further does not disclose performing a second etching process on the mask layer and the material layer wherein in the second etching process, an etching rate of the mask layer is substantially the same as an etching rate of the material layer.
     Tsai et al, in the related art of semiconductor devices, discloses a first etching process (a non-selective etching process) where the top surface of the mask layer (insulating layer 117) and the top surface of the material layer (bottom layer 115) in the second region have substantially the same height (shown in Fig 1C below).  Additionally, Tsai et al discloses the use of a patterned photoresist layer as an etching mask [0003].  Further, Tsai et al discloses performing a second etching process on the mask layer and the material layer wherein in the second etching process, an etching rate of the mask layer is substantially the same as an etching rate of the material layer [a non-selective etching process (the insulating layer (117) (may include SiON, [0024]) and the bottom layer (115) (spin on carbon layer, [0028]) are optionally annealed before etching the insulating layer (117) and the bottom layer (115). The above-described annealing process can enhance the non-selectivity of the etching process for etching the insulating layer (117) and the underlayer (115). In some embodiments, the above-described annealing process changes the etching rates of the insulating layer (117) and the bottom layer (115) such that the difference in the etching rates of the insulating layer (117) and the bottom layer (115) is reduced [0040] Fig 1B, Fig 1C, and Fig 1D (result) shown below)].
  
    PNG
    media_image2.png
    264
    586
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    487
    344
    media_image3.png
    Greyscale


     It would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Huang et al to include the use of a patterned photoresist layer as an etching mask (220) (Fig 4 above) as described by Tsai et al in order to use conventional processes for controlling the critical dimensions (which is essentially controlling the sizes of the formed features) in the photolithography process [0003].  Further, it would have been obvious to modify Huang et al to include the non-selective etching process as taught by Tsai et al in order to better minimize height differences during the first and second etching processes.  
     Regarding Claim 2, the combination of Huang et al and Tsai et al discloses the described methods of Claim 1, as explained above.   The combination of Huang et al and Tsai et al does not originally disclose wherein in the first etching process, an etching rate of the patterned photoresist layer is greater than an etching rate of the material layer. 
     Tsai et al, in the related art of semiconductor devices, additionally discloses an etching rate of the patterned photoresist layer is greater than an etching rate of the material layer (the first insulating layer (lower layer) having a first etch rate, the second insulating layer (upper layer) having a second etch rate, the second etch rate being greater than the first etch rate) [Abstract, Tsai et al].   
     It would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Huang et al to include an etching rate of the upper layer that is greater than the etching rate of the lower layer as taught by Tsai et al in order to have a more efficient first etching process, which is then stopped when the lower layer is exposed [0027].  
     Regarding Claim 3, the combination of Huang et al and Tsai et al discloses the described methods of Claim 1, as explained above.   The combination of Huang et al and Tsai et al further discloses wherein the first etching process comprises a dry etching process (the etch process may be a dry etch process [0028] Tsai et al).
     Regarding Claim 4, the combination of Huang et al and Tsai et al discloses the described methods of Claim 1, as explained above.   The combination of Huang et al and Tsai et al further discloses wherein a gas used in the first etching process comprises oxygen (02), sulfur dioxide (SO2), nitrogen (N2), hydrogen (H2), carbon monoxide (CO), carbon dioxide (CO2), or a combination thereof (the etch process may be a dry etch process performed using a mixture of O.sub.2 and N.sub.2 gasses, a mixture of CO.sub.2 and Ar gasses, or the like, [0028] Tsai et al).
     Regarding Claim 5, the combination of Huang et al and Tsai et al discloses the described methods of Claim 1, as explained above.   The combination of Huang et al and Tsai et al further discloses wherein after the second etching process is performed, an entire structure height of the first region is substantially the same as an entire structure height of the second region (The heights were shown to be equal according to Huang et al Fig 9 in view of the modified etch step as taught by Tsai et al, see Fig 1D shown above).

    PNG
    media_image4.png
    673
    749
    media_image4.png
    Greyscale

     Regarding Claim 6, the combination of Huang et al and Tsai et al discloses the described methods of Claim 1, as explained above.   The combination of Huang et al and Tsai et al further discloses wherein the patterned photoresist layer is removed by the second etching process (the result is observed in Fig 9 of Huang et al in view of the modified etch step by Tsai et al Fig 1D, shown above).
     Regarding Claim 7, the combination of Huang et al and Tsai et al discloses the described methods of Claim 1, as explained above.   The combination of Huang et al and Tsai et al further discloses wherein the second etching process comprises a dry etching process (Tsai et al, who uses non-selective etching, recites that the etching process may be dry etching using a mixture of O2 and N2 gases, CO2 and Ar gas, or the like [0028]).  
    Regarding Claim 8, the combination of Huang et al and Tsai et al discloses the described methods of Claim 1, as explained above.    The combination of Huang et al and Tsai et al further discloses wherein the second etching process comprises a non-selective etching process (shown in Tsai et al, who uses a non-selective etching process, regarding Claim 1).
     Regarding Claim 10, the combination of Huang et al and Tsai et al discloses the described methods of Claim 1, as explained above.   The combination of Huang et al and Tsai et al further discloses wherein the first region and the second region are one and the other of a central region and an edge region respectively (observed in Fig 4, Huang et al, shown above).
     Regarding Claim 11, the combination of Huang et al and Tsai et al discloses the described methods of Claims 1-10, as explained above.  The combination of Huang et al and Tsai et al further discloses wherein the central region comprises a memory cell region, and the edge region comprises a peripheral circuit region (memory region (102) and periphery region (104) are shown above in Fig 4, Huang et al).

      Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0190665 A1) in view of Tsai et al (US 2017/0372900 A1), and in further view of Namose (US 5172151 A)(1992).
     Regarding Claim 9, the combination of Huang et al and Tsai et al discloses the described methods of Claim 1, as explained above.   The combination of Huang et al and Tsai et al does not disclose wherein a gas used in the second etching process comprises carbon fluoride.
     Namose, in the related art of semiconductor processing, discloses wherein a gas used in the second etching process (a dry chemical etching method) comprises carbon fluoride (CF.sub.4, C.sub.2 F.sub.6 or C.sub.3 F.sub.8, and an inert gas, such as, He, Ar or Xe )[Abstract].
     It would have been obvious for a person of ordinary skill in the art before the effective filing date to modify the combination of Huang et al and Tsai et al to include a dry chemical etching method that comprises carbon fluoride as taught by Namose in order to provide a buffering effect on the fluorine radicals, F*, liberated in the plasma, so that control over the uniformity and the rate of etching can more easily be accomplished without fear of nonuniform etching or over-etching [Abstract].
     Claims 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0190665 A1) in view of Tsai et al (US 2017/0372900 A1), and in further view of Yan et al (CN 110534150A) (2018).
     Regarding Claim 12, the combination of Huang et al and Tsai et al discloses the methods of Claims 1-11, as explained above.  The combination of Huang et al and Tsai et al does not disclose performing following steps before forming the material layer: 
forming a buried word line structure in the substrate in the memory cell region; 
forming a bit line structure on the substrate on one side of the buried word line structure; 
forming a first hard mask layer on the bit line structure; and 
forming a first cap layer on the first hard mask layer.
     Yan et al, in the related art of semiconductor devices, discloses performing following steps before forming the material layer: 
forming a buried word line [(word line (110)) [Detailed Ways, paragraph 2] Fig 4L] structure in the substrate (101) in the memory cell region (memory device (100) Fig 5E [abstract]); forming a bit line structure (127) Fig 4L [Detailed Ways, paragraph 21] on the substrate on one side of the buried word line structure; forming a first hard mask layer (barrier layer 149) Fig 5E on the bit line structure (127); and 
forming a first cap layer (167) (interlayer dielectric layer, [Detailed Ways, paragraph 30] on the first hard mask layer (149) [Detailed Ways, paragraph 28].

    PNG
    media_image5.png
    756
    722
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    913
    1004
    media_image6.png
    Greyscale


     It would have been obvious for a person of ordinary skill in the art before the effective filing date to modify the combination of Huang et al and Tsai et al to include forming a buried word line structure in the substrate in the memory cell region and forming a bit line structure on the substrate on one side of the buried word line structure as taught by Yan et al in order to make the semiconductor device (for example, DRAM) as they are common in semiconductor devices that have a memory cell region.  Further, it would have been obvious to include forming a first hard mask layer on the bit line structure, and forming a first cap layer on the first hard mask layer in order to further protect the underlying device portions during the etching process which is commonly known in the art of semiconductors (since a patterned photoresist or a hard mask can be formed on (167) as an etching mask [Detailed Ways, paragraph 30]).
      Regarding Claim 13, the combination of Huang et al, Tsai et al, and Yan et al discloses the methods of Claims 1-12, as explained above.    The combination of Huang et al, Tsai et al, and Yan et al further discloses forming a contact (bit line contact (131’) Fig 4I [Detailed Ways, paragraph 18, Yan et al]) on the substrate on the other side of the buried word line structure before forming the material layer.  
    PNG
    media_image7.png
    626
    639
    media_image7.png
    Greyscale


     Regarding Claim 14, the combination of Huang et al, Tsai et al, and Yan et al discloses the methods of Claims 1-13, as explained above.    The combination of Huang et al, Tsai et al, and Yan et al further discloses forming a second hard mask layer (conductive layer (135’) Fig 4L [Detailed Ways, paragraph 22, Yan et al] on the contact before forming the material layer.


    PNG
    media_image8.png
    670
    793
    media_image8.png
    Greyscale

      Claim 16 and Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0190665 A1) in view of Tsai et al (US 2017/0372900 A1), Yan et al (CN 110534150A) (2018), and in further view of Kim et al (US 2019/0157214 A1).
     Regarding Claim 16, the combination of Huang et al, Tsai et al, and Yan et al discloses the methods of Claims 1-13, as explained above.  The combination of Huang et al, Tsai et al, and Yan et al does not disclose performing following steps before forming the material layer: 
forming a transistor on the substrate in the peripheral circuit region, wherein the transistor comprises: 
a gate located on the substrate; and 
a dielectric layer located between the gate and the substrate; forming a second hard mask layer on the gate; and 
forming a second cap layer on the second hard mask layer.  
     Kim et al, in the related art of semiconductor devices, discloses performing following steps before forming the material layer: 
forming a transistor (peripheral transistor PS)[0029] Fig 2 on the substrate (100)[0027] Fig 2 in the peripheral circuit region (shown in Fig 2), wherein the transistor comprises: 
a gate (lower contact 111)[0033] Fig 2 located on the substrate; and 
a dielectric layer (Lk1, Lk2, and Lk3)[0032] Fig 2  located between the gate and the substrate; forming a second hard mask layer (dielectric layer 161)[0036]Fig2 on the gate; and 
forming a second cap layer (passivation layer 169)Fig2[0038] on the second hard mask layer.  

    PNG
    media_image9.png
    656
    1180
    media_image9.png
    Greyscale

     It would have been obvious for a person of ordinary skill in the art before the effective filing date to modify the combination of Huang et al, Tsai et al, and Yan et al to include the peripheral transistor on the substrate in the peripheral circuit region as taught by Kim et al in order to make the semiconductor device (for example, DRAM) peripheral portion described in Claims 1 – 14, as they are common in semiconductor devices that have a peripheral region.  Further, it would have been obvious to include forming a second hard mask layer on the gate and a second cap layer on the second hard mask layer in order to protect the underlying components during the etching procedures which are commonly known the art of semiconductors.  
     Regarding Claim 18, the combination of Huang et al, Tsai et al, Yan et al, and Kim et al discloses the methods of Claims 1-13, and Claim 16, as explained above.  The combination of Huang et al, Tsai et al, Yan et al, and Kim et al further discloses wherein the material layer covers the first cap layer and the second cap layer (Huang et al shows in Fig 1, an embodiment that includes a semiconductor layer (122) [0024] that would cover all of the claimed cap layers).  
    PNG
    media_image10.png
    554
    1080
    media_image10.png
    Greyscale






Allowable Subject Matter
     Claims 15, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     The following is an examiner’s statement of reasons for the indication of allowable subject matter:   
Claim 15:  The prior art does not anticipate or render obvious, alone or in combination, that the second hard mask layer is removed by the second etching process in the combination required by the claim.
Claim 17:  The prior art does not anticipate or render obvious, alone or in combination, that wherein a top surface of the second cap layer is higher than a top surface of the first cap layer in the combination required by the claim.
Claim 19:  The prior art does not anticipate or render obvious, alone or in combination, that performing the second etching process on the first cap layer, the second cap layer, the first hard mask layer, and the second hard mask layer in the combination required by the claim.
     Claim 20 would be allowable based on its dependency on Claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Chang et al (US 2019/0157097 A1), which discloses a semiconductor process for improving loading effect in planarization [Title/Abstract], Koldiaev et al (US 2014/01065523 A1), which discloses a selective etching process [0104], and Moritoki et al (US 2008/0214008 A1), which discloses a method of manufacturing a semiconductor device [Title/Abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL SEDOROOK whose telephone number is (571)272-4158. The examiner can normally be reached Monday - Friday 7:30 am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.P.S./Examiner, Art Unit 2819                                                                                                                                                                                                        
/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819